United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, FOX VALLEY
PROCESSING & DISTRIBUTION CENTER,
Aurora, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-733
Issued: July 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 3, 2011 appellant filed a timely appeal from a December 2, 2010 decision in
which the Office of Workers’ Compensation Programs (OWCP) denied modification of an
October 6, 1997 wage-earning capacity determination and a January 3, 2011 decision in which
OWCP denied merit review. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to modify an October 6,
1997 wage-earning capacity decision; and (2) whether OWCP properly refused to reopen her
claim for further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On November 29, 1994 appellant, then a 42-year-old mail handler, filed an occupational
disease claim for bilateral wrist weakness and pain. The claim, adjudicated by OWCP under File
No. xxxxxx291, was accepted for bilateral carpal tunnel syndrome. Appellant underwent
surgical repair on September 25 and October 30, 1996 on the right and left respectively. She
returned to a modified mail handler position on February 10, 1997. By decision dated October 6,
1997, OWCP found that appellant’s actual earnings in the modified position fairly and
reasonably represented her wage-earning capacity with zero loss. On April 24, 1998 appellant
was granted a schedule award for 10 percent impairment of the right upper extremity and 5
percent impairment on the left.
On March 16, 1999 appellant filed a traumatic injury claim, alleging that she strained her
arms, shoulder and hands lifting a tub of mail on March 13, 1999 when she stopped work.
OWCP adjudicated the claim under File No. xxxxxx777 and accepted right shoulder strain and
right partial rotator cuff tear. On June 21, 1999 appellant returned to limited duty at the nixie
table. She continued in the position until July 26, 2004 when she underwent authorized
arthroscopic repair of the torn right rotator cuff. Appellant returned to modified duty on
October 12, 2004. In March 2007, she began working as a security monitor. On April 11, 2007
appellant was granted a schedule award for an additional 18 percent impairment of the right
upper extremity. On November 26, 2007 OWCP’s hearing representative affirmed the April 11,
2007 decision. Appellant returned to the nixie position in February 2009.
In duty status reports dated April 9 to August 31, 2010, Dr. Jacob Salomon, a
Board-certified surgeon, noted diagnoses of right rotator cuff tear, bilateral carpal tunnel
syndrome and right brachial plexus injury and provided restrictions to appellant’s physical
activity. In an April 23, 2010 report, Dr. Blair Rhode, a Board-certified orthopedic surgeon,
provided physical examination findings and diagnosed shoulder pain, complete rupture of rotator
cuff, acromioclavicular internal derangement, neck pain, carpal tunnel syndrome and wrist pain.
Dr. Alex Vargas, a Board-certified anesthesiologist, provided a May 25, 2010 report in which he
noted appellant’s complaint of worsening posterior cervical neck pain and associated right upper
extremity radicular symptoms. Following physical examination and review of a cervical spine
magnetic resonance imaging (MRI) scan study, he diagnosed multilevel degenerative cervical
spondylosis, cervical degenerative disc disease with disc herniations at C4-5 and C5-6 and
chronic right shoulder pain. Dr. Vargas performed cervical epidural injections on June 10,
July 17, August 23 and September 7, 2010.
Appellant continued in the nixie position until October 6, 2010 when she was dismissed
under the National Reassessment Process (NRP). She filed CA-7 forms, claims for
compensation, beginning October 6, 2010 and continuing. On November 9, 2010 OWCP
doubled appellant’s claims and informed her of the criteria for modifying the October 6, 1997
wage-earning capacity decision.
By decision dated December 2, 2010, OWCP referenced medical reports dated April 23
to September 7, 2010 from Dr. Rhode and Dr. Vargas and denied modification of the October 6,
1997 wage-earning capacity decision. In a letter dated December 6, 2010, appellant requested

2

reconsideration2 and submitted duty status reports dated October 19 to December 8, 2010 in
which Dr. Salomon reiterated his findings and conclusions. In reports dated November 24 and
December 7, 2010, Dr. Salomon described her employment injuries and her complaints of
chronic neck and arm pain. He noted that a cervical spine MRI scan study demonstrated
spondylosis with multilevel cervical disc disease and compression of the cervical nerves and
opined that lifting trays and heavy tubs of mail would be enough to aggravate the cervical
condition. Dr. Salomon requested that a cervical condition be added to the accepted conditions.
In a nonmerit decision dated January 3, 2011, OWCP stated that it had reviewed
appellant’s December 7, 2010 letter requesting reconsideration and denied the request.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3
OWCP procedures provide that, “[i]f a formal loss of wage-earning capacity decision has
been issued, the rating should be left in place unless the claimant requests resumption of
compensation for total wage loss. In this instance the [claims examiner] will need to evaluate the
request according to the customary criteria for modifying a formal loss of wage-earning
capacity.”4
Chapter 2.814.11 of the procedure manual contains provisions regarding the modification
of a formal loss of wage-earning capacity. The relevant part provides that a formal loss of
wage-earning capacity will be modified when: (1) the original rating was in error; (2) the
claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. OWCP procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If OWCP is seeking modification, it must establish that the original rating was in error, that
the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.5
The Board has held that OWCP may accept a limited period of disability without
modifying a standing wage-earning capacity determination. This occurs when there is a
demonstrated temporary worsening of a medical condition of insufficient duration and severity to
warrant modification of a wage-earning capacity determination. This narrow exception is only
applicable for brief periods of medical disability. It does not apply to situations where there is a

2

The form requesting reconsideration was dated December 7, 2010.

3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Id. at supra note 4 at Chapter 2.814.9(a) (December 1995).

5

Id. at Chapter 2.814.11 (June 1996).

3

wage-earning capacity determination in place and the employee claims additional wage-loss
compensation due to the withdrawal of light-duty work.6
FECA Bulletin No. 09-05 outlines very specific procedures for light-duty positions
withdrawn pursuant to the NRP. Regarding claims for total disability when a wage-earning
capacity decision has been issued, OWCP should develop the evidence to determine whether a
modification of that loss of wage-earning capacity position is appropriate.
ANALYSIS -- ISSUE 1
The Board finds this case is not in posture for decision. Appellant was a full-time mail
handler when OWCP accepted her initial claim for bilateral carpal tunnel syndrome in 1995. She
had surgery on her hands on August 25 and November 30, 1996 and returned to work in a
modified mail handler position on February 10, 1997. By decision dated October 6, 1997,
OWCP found that appellant’s actual earnings in the modified position fairly and reasonably
represented her wage-earning capacity with zero loss. There were two periods of intermittent
disability after the October 6, 1997 decision was issued. Appellant was off work from March 13
through June 21, 1999 as a result of traumatic injury, accepted for right shoulder strain and right
partial rotator cuff tear. She returned to the modified position of June 21, 1999 and worked in
that position until July 26, 2004, when she underwent surgery to repair the rotator cuff tear.
Appellant returned to the modified position on October 12, 2004.
The record reflects that in March 2007 appellant began work as a security monitor. In
February 2009, she returned to the previous modified position on which the October 6, 1997
wage-earning capacity decision was based and she continued in that position until October 6,
2010 when she was laid off due to the NRP. Appellant filed claims for disability commencing
on October 6, 2010 and continuing. By letter dated November 9, 2010, OWCP advised her that
she had a loss of wage-earning capacity in place and informed her of the criteria for modifying
the October 6, 1997 wage-earning capacity determination.
In a December 2, 2010 decision, OWCP denied appellant’s claim for modification of the
October 6, 1997 wage-earning capacity decision, on the grounds that the medical evidence was
insufficient to meet the requirements for modification. It noted that the medical evidence did not
reflect that the accepted conditions had materially changed; rather, the physician suggested her
conditions were related to nonaccepted conditions. OWCP did not discuss whether the “original
determination was erroneous” or whether “appellant had been retrained or vocationally
rehabilitated” and did not indicate that it had assessed appellant’s case in accordance with FECA
Bulletin 09-05 which discusses the proper procedures to be followed when a wage-earning
capacity decision is in place and the dismissal of a claimant is due to the NRP.7
The Board therefore finds the case is not in posture for decision and must be remanded to
OWCP. On remand OWCP should follow the procedures found in FECA Bulletin 09-05 to
determine if appellant met her burden to modify the October 6, 1997 wage-earning capacity
6

K.R., Docket No. 09-415 (issued February 24, 2010).

7

Id.

4

determination. Following remand, it should render an appropriate decision on the merits of
appellant’s claims for compensation beginning October 6, 2010.
In light of the Board’s decision regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds this case is not in posture for decision regarding whether appellant
established that she sustained a recurrence of disability on October 6, 2010.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2011 and December 2, 2010
decisions of the Office of Workers’ Compensation Programs are vacated and the case remanded
to OWCP for proceedings consistent with this order of the Board.
Issued: July 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

